UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2006 Commission File Number 0-26876 OAK HILL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Ohio 31-1010517 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 14621 S.R. 93 Jackson, OH 45640 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (740) 286-3283 Securities pursuant to Section 12(b) of the Act: None Securities pursuant to Section 12(g) of the Act: Common stock without par value Check if the Registrant is a well-known seasoned issuer (as defined in Rule 405 of the Securities Act).Yes oNo x Check if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes oNo x Check whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past twelve months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Check whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Check whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £ No
